 OKEH CATERERSOkeh Caterers;Jameson,Inc.; and Frumento, Inc.'andProduce,Refrigerated & Processed Foods andIndustrialWorkers,LocalUnionNo.630,InternationalBrotherhoodofTeamsters,Chauffeurs,Warehousemen&Helpers of America,Petitioner.Case 21-RC-1 1130November 7, 1969DECISION AND DIRECTION OFELECTIONBY MEMBERSFANNING, BROWN, AND ZAGORIAUpon a petition duly filed under Section 9(c) oftheNational Labor Relations Act, as amended, ahearing was held before Leonard N. Cohen, HearingOfficerof the National Relations Board. TheEmployers and the Petitioner filed briefs which havebeen considered by the Board in making its decisionin this case.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the Hearing Officer'srulingsmade at the hearing and finds that they arefreefromprejudicialerror.Theyareherebyaffirmed. 3Upon the entire record in this case,' the Boardfinds:1.Okeh Caterers' is a corporation which isengaged in the manufacture and sale of packagedfoodproductsand the providing of industrialcatering services to its customers. Okeh's businessoffices and its principal facility are locatedinBell,California,' Jameson, Inc.,' and Frumento, Inc.' alsoprovide industrial catering services for customersand operate their trucks out of Okeh's Bell location'PetitionercontendsthatOkeh, Jameson, andFrumento operateas a single-integrated enterpriseout of Okeh's Bell facility and that accordingly, theBoard should find them to be point employers for'During the hearing, Petitioner amended its petition to include Jameson,Inc and Frumento,Inc as joint employers with Okeh CaterersWhile thehearingwas still in progress,appearanceswere entered on behalf ofJameson, Inc and Frumento, Inc'We find no merit in the Employers'contention that the Hearing Officercommitted prejudicial error by denying the Employers' motion to strikefrom the record certain remarks of Petitioner's counsel which allegedly areabusive, intemperate and scandalous in nature The Hearing Officer actedwithin his discretion in denying this Motion and, we can perceive no basisupon which it could be said that the ruling was prejudicial to theEmployers' case'The Employers have moved to correct the transcript in certain respectsIn the absence of any opposition thereto, the Motion is hereby granted'Hereinafter referred to as Okeh'Okeh also maintains smaller facilities in Anaheim and Burbank,California'Hereinafter referred to as Jameson'Hereinafter referred to as Frumento'Jameson owns 34 trucks, 31 of which operate out of Okeh's BellfacilityFrumento owns 5 trucks,3 of which use the Bell property535purposes of jurisdiction and unit. The Employerargues that the operations of the three corporationsare separate and distinct and therefore no jointemployer finding would be justified.With respect to this issue, the record evidenceestablishesthatalthoughOkeh, Jameson, andFrumento are separately owned,' they representthemselves to the public as a single enterprise. Allthree corporations list Okeh's Bell facility as theirbusiness address and Okeh provides rent free officesfor Jameson and Frumento and allows them thecomplete use of its facilities. The trucks owned byJameson and Frumento display the sign, "OkehCaterers"onthedoorandareotherwiseindistinguishable from the trucks operated by Okeh.Jameson and Frumento trucks are repaired andserviced at Okeh's garage for which service a fee ischarged.A common insurance policy coveringliabilityand damage to both Okeh and Jameson'strucks' ° is maintained by Okeh which monthly billsJameson for its share of the premiums. Okeh alsohas an arrangement with Jameson and Frumentowhereby Jameson and Frumento are given a rebateon the amount of food products purchased fromOkeh by Jameson and Frumento drivers. Finally,theintegratednatureoftheoperationisdemonstrated by the working relationship betweenthe corporations and their respective lessee drivers.Although each corporation contracts separately foritsown route drivers, all three corporations useidentical lease forms, and it appears that all threecorporations enter into the same type of contractualarrangement with their drivers. Also, the individualdrivermay be in some cases responsible to themanagement personnel of a corporation other thanthe one with which he has contractual relations, for,as Curtis Hoffman, the Employer's principal witnesstestified, the district managers and supervisors fill infor one another among the three corporations."On the basis of the foregoing, and the entirerecord, we find that Okeh, Jameson, and Frumentoare joint employers engaged in a single integratedenterpriseand that the combined total of theiroperations should be considered for jurisdictionalpurposes.'At the hearing, it was stipulated that Okeh is aCalifornia corporationwhich is engaged in themanufacture and sale of food products at wholesaleand that such sales exceed $500,000 annually. It wasfurther stipulated thatOkeh annually _purchasesproducts valued in excess of $50,000 from firms'Mr Edward Jameson and Mrs Josephine Frumento are the sole ownersand shareholders in their respective corporation and both Mr Jameson andMrs Frumento are minority shareholders in Okeh In addition, MrJameson is the secretary-treasurer of Okeh and a member of its board ofdirectors"Frumento's trucks are covered by a separate insurance policy"At a later point in this testimony, Hoffman explained that becauseFrumento has only one operating manager, it does not assumeresponsibility for the operation or control of Okeh or Jameson drivers"City CabCompany,167 NLRB No 97, compareInternational Unionof OperatingEngineers.169 NLRB No 30179NLRB No. 84 536DECISIONSOF NATIONALLABOR RELATIONS BOARDdirectlyoutsidetheStateofCalifornia.Nojurisdictional information was presented with respectto Jameson and Frumento. However based upon theforegoing stipulation and our finding that the threecorporations are joint employers, we find that Okeh,Jameson, and Frumento are employers engaged incommerce within the meaning of the Act, and that itwill effectuate the purposes of the Act to assertjurisdiction herein.2.The labor organization involved claims torepresent certain employees of the Employers.3.A question affecting commerce existsconcerning the representation of certain employeesof the Employers within the meaning of Section9(c)(1) and Section 2(6) and (7) of the Act4.Petitioner has requested a unit of all thecatering truckdrivers employed by Okeh, Jameson,and Frumento at their Bell, California, facility. TheEmployers" contend that the catering truckdriversare independent contractors and not employees.Concerning this issue, the record shows that thecateringtruckdriversoperateunderleasearrangements with their respective Employer.' 4 Thelease agreement which as previously noted is thesame for all three Employers provides,inter alia,that the lessor will furnish to the lessee a cateringtruck and customer route in consideration for whichthe lessee agrees to pay a daily rental fee to thelessor.The lease, whichisinforce on a month tomonth basis but may be terminated by either partyatany time for cause, also provides that thecustomer stops supplied by the lessor remain itsproperty and by an addendum to the agreement, thelesseeagrees that any customers solicited by himalso become the property of the lessor. Although theleaseagreementprovidesafixedmethod ofdetermining the lessee's rental fee, no effect is givento this provision. Instead, the lessor determines thedaily rental based upon a variety of factors and thelessor may raise or lower thelessee's rental fee whenin its judgment circumstances so warrant.Byway of initial investment, the cateringtruckdriver is required to furnish very little. Hemust post a $200 cash bond to protect the Employeragainstfuture liabilityand he must also havesufficient funds to purchase his first day's inventoryand to make change for customers, a totalinvestment of approximately $175. Thereafter, thecatering truckdriver is billed on a daily basis for hispreviousday'spurchase of food products fromOkeh,hisdailyrentalfee,andmiscellaneousexpenses such as ice and truck lubrication charges.Although there is a conflict in the testimony as tothe extent to which the catering truckdrivers arerequired to purchase their inventory from Okeh, all"For the reasons previously expressed, we find Okeh, Jameson, andFrumento to be joint employers for purposes of unit as well as jurisdiction"Okehdoes not have signed lease agreements with all of its cateringtruckdrivers because several of these individuals were operating underleases with companies which were later absorbed by Okeh and they werenot requiredby Okeh toenter into a new lease agreementdrivers purchase at least a portion of their suppliesfrom Okeh and as Okeh's vice president and generalmanager Curtis Hoffman admitted, when a driverbuysmore than 30 percent of his inventory fromoutside sources, the route is no longer profitable toOkeh. In situations where the particular driver's"buying out" practices become excessive,15 he will berequested to increase his order with Okeh, and inthe event such persuasion fails, the driver may findthat his rental fee has been increased.Certain of the characteristics usually found in anindependent contractor relationship are present here.Forexample,thedriverinmost instancesdetermines the retail price of the items he sells tocustomers,16 and hence, his margin of profit isdetermined by price he receives for his products lessexpenses. The driver also bears the loss for items heisunable to sell as well as the losses which might beoccasioned by theft, damage to his products," ordebts owed to him by customers to whom he hasdetermined to extend credit. In addition as a cost ofdoing business, the driver may be required topurchase a health permit and business licenses byState and local authorities.Drivers can and dosolicit new business and on occasion, they swap ortrade customer stops with other drivers. Also thecatering truck leased by the driver is completely athis disposal at all times.18Hemay keep the vehicleat the Bell location or elsewhere, and when thedriver is not servicing regular route customers, hecan, if he so desires, perform catering services on hisown behalf without payment of any additionalcharge to his Employer. The drivers also do notshare in the benefitsOkeh provides for itsemployees, such as vacation time, pension benefits,and health and welfare coverage. Further, nodeductions are made from the drivers' earnings forpurposes of tax withholding, disability insurance,unemployment compensation, and social securitycoverage.From the foregoing, it cannot be disputed that thedriversexerciseaconsiderabledegreeofindependence in their operations, and the businessacumen of the particular driver will have a directbearing upon the earnings he will derive from suchactivity.However, it is also clear that the ultimateand effective control over the relationship resideswith the Employers. As indicated earlier, the driverhas no substantial investment in the equipment" or"Almost all drivers purchase at least a portion of their supplies fromsources other than Okeh"In some cases, Okeh negotiates an arrangement with the customerwhereby in return for the right to service the customer stop, Okeh agreesto provide a menu list of items at fixed prices for a period of usually Iyear"Because the catering trucks remain the property of the Employers,collisionand liability insurance coverage is carried by the EmployersHowever, the driver is responsible for the first $100 of a liability claim"in the event the driver experiences a breakdown while servicing theroute, the Employers will provide free towing service and will make asubstitute truck available"The value ofa catering truck will rangefrom $5,200 to $6,500 OKEH CATERERS537route he services, both of which remain the propertyoftheEmployer.HisarrangementwithhisEmployer can be terminated for cause at any timeby the Employer and in such an event, the onlyobligation incurred by the Employer is its agreementto purchase the driver's inventory and compensatehim for any equipment he had added to the cateringtruck. Also as the rental fee charged to the driver issubject to change at any time, the Employers atleast have it within their power to limit the driver'sprofit by demanding a higher rental fee Likewise,although the driver is not theoretically required topurchase his supplies from Okeh, the driver can bediscouraged from engaging in excessive "buy out"practicesby increasing the rental fee.20 In thesecircumstances, we do not believe it can properly besaid that the driver exercises the type of controlcharacteristicofanindependentcontractor.Accordingly on the basis of the foregoing and theentire record, we conclude that the Employers havereserved the right to control the manner and meansaswellasindirectlythe result of the workperformed by the catering truckdrivers, and thatthesedriversarethereforeemployeesof theEmployers and not independent contractors.21As an alternative position, the Employers contendthat if the catering truckdrivers are not found to beindependent contractors, the Board should concludethat the catering truckdrivers are supervisors withinthemeaning of the Act and dismiss the petition onthisbasis.With respect to this issue, the recordshows that most of the catering truckdrivers use theservices of "load boys" who clean the truck andassist the driver in the early morning by performingsuch functions as loading ice on the truck, startingthe coffee, firing the truck with butane and startingthe ovens. The driver determines himself whether ornot to use the services of a load boy and thecompensation to be paid. However, load boysusually receive between $1.50 and $2 per day fortheir services. Some of the drivers also use helpers"in order for the route to be profitable to the Employer,the driver mustpurchase a certain percentageof his inventory from Okeh"CfMister Softee of Indiana, Inc.162 NLRB 354towatch for theft at certain customer stops or toassist the driver in servicing the customers at a stopwhere the volume of business is heavy. As with theload boys, the driver determines whether or not ahelper is required and for what purpose. The recordshows that often the helper is one of the driver'scustomers and that the payment for such services isin the form of free food items, although the helpermay in some instances receive a cash payment forhis services.The driver alone makes the decision whether ornot to use the services of load boys and/or helpersand it is conceded that under no circumstances aresuch individuals considered to be employees of theEmployers.We find that the catering truckdriversexercise no supervisory authority over employees ofthe Employers, or "in the interest of the Employer"and,we conclude that they are not supervisorswithin the meaning of the Act.22On the basis of the foregoing, and the entirerecord,we find that a unit of the followingemployees is appropriate for the purposes ofcollective bargaining within the meaning of Section9(b) of the Act.Allcatering truckdrivers employed byOkehCaterers, Jameson, Inc., and Frumento, Inc. at theirBellCalifornialocation,excludingallotheremployees, guards and all supervisors as defined inthe Act.[Direction of Election23 omitted from publication.]"SeeEl Monte Hay Market, Inc,173 NLRB No 170,Newsday Inc,171NLRB No 184"In order to assure that all eligible voters may have the opportunity tobe informed of the issues in the exercise of their statutory right to vote, allparties to the election should have access to a list of voters and theiraddresseswhichmay beused to communicatewith themExcelsiorUnderwear Inc,156 NLRB1236,N LR B v Wyman-Gordon Company,394 U S 759 Accordingly, it is hereby directed thatan electioneligibilitylist,containing the names and addresses of all the eligible voters,must befiled by the Employer with the Regional Director for Region 21 within 7days of the date of this Decision and Direction of ElectionThe RegionalDirector shall make the list available to all parties to the electionNoextension of time to file this list shall be granted by the Regional Directorexcept in extraordinary circumstancesFailure to comply with thisrequirement shall be grounds for setting aside the election whenever properobjections are filed